t c memo united_states tax_court corbin west limited_partnership cdc equity corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date robert j percy for petitioner andrew r ceccherini for respondent memorandum findings_of_fact and opinion vasquez judge respondent issued notices of final_partnership_administrative_adjustment fpaa's to corbin west limited_partnership corbin west for and all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for our decision are whether a note executed by corbin west should be included in the basis of certain acquired property for purposes of computing depreciation_deductions and low-income_housing credits whether corbin west is entitled to interest deductions for the accrued interest on that note whether corbin west is entitled to include an acquisition fee a developer's fee or a tax_credit guarantee fee in the basis of certain acquired property or alternatively whether corbin west may currently deduct any of those fees and whether corbin west is entitled to amortization expense for a no negative cash_flow guarantee fee paid findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference corbin west is a tefra partnership at the time of the filing of the petition its principal_place_of_business was located in farmington connecticut corbin west consists of one general_partner cdc equity corp cdc and limited partners cdc is the wholly owned subsidiary of cdc financial corp financial cdc is the tax_matters_partner of corbin west pursuant to rule c cdc filed a petition requesting a redetermination of respondent's adjustments to partnership items tit acquisition of the property corbin west was formed to purchase manage and syndicate the corbin west apartments the property from approximately date until date norman associates norman owned the property on date corbin west entered into an option agreement the first option with norman to purchase the property for dollar_figure on or about date cdc acting on behalf of corbin west applied for a reservation of a federal low-income_housing tax_credit relating to the property with the connecticut housing finance authority chfa application the chfa application reflected a total acquisition_cost of dollar_figure plus estimated development and or rehabilitation costs of dollar_figure corbin west was unable to obtain the financing required for rehabilitation of the property and allowed the first option to lapse on date corbin west remained interested in obtaining the property with the help of its attorneys corbin west devised a new plan to acquire the property under the plan norman would sell the property to a charitable_organization for a price below an alleged fair_market_value and take a charitable_contribution_deduction for the difference between the sale price and the alleged fair_market_value the charitable_organization in turn would sell the property to corbin west corbin west would reimburse the charitable_organization for the cash paid to norman to acquire the property and execute a promissory note for the difference between the alleged fair_market_value and the cash paid the same amount as norman's charitable_contribution_deduction the so-called bargain sale would be advantageous to norman because it would provide norman with a large charitable_contribution_deduction the bargain sale would also provide corbin west a high basis in the property on or about date financial approached the new britain housing authority nbha and asked if the nbha would participate in corbin west's bargain sale plan the nbha officials believed this was a strange request but nonetheless agreed to participate at the nbha's request financial indemnified the nbha against any and all loss cost claim demand or damage arising out of or in connection with the nbha's purchase of the property hold harmless agreement on or about date the nbha entered into a purchase and sale agreement with norman whereby the nbha was granted the right to acquire the property for dollar_figure norman took a charitable_contribution_deduction for the difference between the alleged fair_market_value of dollar_figure and the sale price of dollar_figure ie dollar_figure respondent denied norman's charitable_contribution_deduction and norman never challenged respondent's determination in court on or about date the nbha entered into an option agreement the second option with corbin west under which corbin west acquired the right of the nbha to purchase the property corbin west exercised the second option and purchased the property from norman pursuant to the option with the nbha for dollar_figure corbin west paid the dollar_figure by assuming the existing first mortgage of dollar_figure obtaining a second mortgage of dollar_figure and paying the balance from the limited partners' contributions corbin west also gave the nbha a promissory note the note for dollar_figure the difference between the alleged fair_market_value of dollar_figure and the amount already paid of dollar_figure the note was recourse against corbin west but not against the general_partner or any of the limited partners the note was not secured_by the property interest and principal on the note were not payable until the earlier of the sale of the property or date the note was subordinated to repayment of the first and second mortgages repayment of loans from the general_partner plus interest and repayment of the limited partners' capital contributions and loans plus percent interest the nbha did not record the note as an asset on its financial statements on its federal_income_tax returns for and corbin west included the note in the property's basis for purposes of determining its depreciation_deductions and low- income housing credits on these returns corbin west also claimed accrued interest deductions related to the note of dollar_figure dollar_figure dollar_figure and dollar_figure respectively il fees paid corbin west paid cdc substantial fees related to the property these fees included the following an acquisition fee of dollar_figure a developer's fee of dollar_figure a tax_credit guarantee fee of dollar_figure and a no negative cash_flow guarantee fee of dollar_figure corbin west paid cdc the tax_credit guarantee fee for cdc's guaranty that the property would be operated in a manner which would comply with the requirements of sec_42 and ensure the availability of a low-income_housing tax_credit cdc guaranteed that if the property failed to qualify for the low- income housing tax_credit then cdc would advance corbin west an amount equal to any loss of credit to date cdc has not made any payments under this provision corbin west paid cdc the no negative cash_flow guarantee fee for cdc's promise to make loans up to dollar_figure to corbin west to fund any operating deficits that might arise through date on its federal_income_tax returns for and corbin west included the acquisition fee the developers fee and the tax_credit guarantee fee in the property's basis on these returns corbin west capitalized the no negative cash_flow guarantee fee and claimed amortization deductions related to that fee of dollar_figure dollar_figure dollar_figure and dollar_figure respectively opinion it inclusion of the note in the property's basis it is well established that the economic_substance of a transaction rather than its form controls for federal tax purposes 293_us_465 respondent argues that the note lacks economic_substance therefore corbin west cannot include the note in the property's basis for purposes of computing depreciation_deductions or low-income_housing credits generally the basis for computing depreciation and the low- income housing_credit is the cost of the underlying property see sec_42 sec_167 sec_1011 sec_1012 cost is the amount_paid for the property in cash or other_property sec_1_1012-1 income_tax regs a promissory note is generally included in that cost 331_us_1 see 461_us_300 544_f2d_1045 9th cir affg 64_tc_752 to be included in the cost of the property the promissory note must reflect a genuine debt see estate of franklin v commissioner supra pincite 80_tc_588 affd on this issue and remanded 748_f2d_908 4th cir recourse notes are normally included in basis because the taxpayer has a fixed unconditional obligation to pay with interest a specified sum of money see 86_tc_848 affd per curiam 841_f2d_264 9th cir in deciding whether a recourse note is included in basis the mere fact that the note is recourse on its face however is not determinative see roe v commissioner tcmemo_1986_510 affd per order 8th cir date affd without published opinion sub nom sincleair v commissioner 841_f2d_394 5th cir when taking economic realities into account if a recourse_debt has no reasonable likelihood of being paid then the recourse note lacks economic_substance and should not be included in basis see 88_tc_386 affd 868_f2d_851 6th cir waddell v commissioner supra 39_tc_1064 affd 325_f2d_180 4th cir in determining whether there is a likelihood of repayment we look at the facts and circumstances of each case see waddell v commissioner supra pincite where the purchase_price greatly exceeds the fair_market_value of the property courts often find the transaction lacks economic_substance see rose v commissioner supra pincite corbin west reported the purchase_price of the property as dollar_figure respondent argues that the fair_market_value of the property at the time of corbin west's acquisition was only dollar_figure therefore the purchase_price greatly exceeds the fair_market_value in this case the most significant indicator of the fair_market_value of the property is the first option entered into by corbin west and norman year before the acquisition of the property through the bargain sale the first option allowed corbin west to purchase the property for dollar_figure the evidence suggests that this price was negotiated at arm's length it therefore appears that the purchase_price greatly exceeded the fair_market_value of the property at the time of corbin west's acquisition and the note was unlikely to be repaid from its inception furthermore the repayment of the note was subordinate to repayment of the following the existing first mortgage of approximately dollar_figure the second mortgage of dollar_figure the limited partners' loans of dollar_figure plus percent interest the limited partners' capital contributions of dollar_figure and the general partners' loans of dollar_figure plus interest these amounts total dollar_figure the preexisting debt on the property and the obligations to the partners already exceeded by a large amount the fair_market_value of the property at the time of corbin west's purchase and as noted above the repayment of the note was subordinate to repayment of that debt and those partner obligations therefore there was no reasonable likelihood that the note would be repaid see estate of franklin v commissioner supra waddell v commissioner supra additionally it appears from the record that the property was the sole asset held by corbin west therefore even if corbin west decided to pay off the note it is unlikely that corbin west would have the financial ability to pay off the note and the interest thereon when due ’ in determining the likelihood of repayment of the note we also focus on the nature of the dealings between the parties see rose v commissioner supra pincite the nbha was chosen by corbin west to execute its bargain sale plan the nbha was not a negotiating party in the transaction there is no evidence that the nbha made any independent analysis concerning the fair_market_value of the property or the likelihood of repayment of the note by corbin west the nbha had nothing at risk in the transaction because financial gave the nbha a hold harmless agreement the nbha received the note for allowing itself to be used by corbin west and norman in their attempt to ensure advantageous tax positions although the subjective intent of the parties to create a genuine debt is not controlling we note that the nbha did not treat the note as genuine debt see 80_tc_944 bridges v commissioner supra pincite roe petitioner provided expert testimony that the note could be paid off at the end of its term years because it anticipated 6-percent annual appreciation on the property barry j cunningham petitioner's expert testified that at the end of the note's term the property would be worth approximately dollar_figure million he also testified that at that time the first and second mortgages and the note could be paid off with approximately dollar_figure million mr cunningham however did not consider the loans from the general_partner or the loans and capital contributions from the limited partners petitioner has not shown that the amount remaining after satisfaction of the first and second mortgages and the obligations to the partners would be sufficient to pay off the note v commissioner supra there is no evidence that the nbha considered the credit rating of corbin west before agreeing to accept the note see 86_tc_14 78_tc_185 77_tc_964 the nbha never recorded the note as an asset on its financial statements at the time of trial the nbha could not locate the note see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir the note was subordinate to repayment of the preexisting debt and the obligations to the partners which greatly exceeded the property's fair_market_value at the note's inception the facts in toto indicate that the nbha did not expect the note to be repaid and never treated the note as genuine debt on the basis of our review of the entire record we hold that there was no reasonable likelihood that corbin west would pay off the note therefore the note lacks economic_substance and is not includable in the property's basis accordingly corbin west is not entitled to depreciation_deductions or low- income housing credits related to the note il deductibility of accrued interest on the note in general sec_163 allows a deduction for interest_paid or accrued for the interest to be deductible however the underlying debt must be genuine 84_tc_227 affd without published opinion 782_f2d_1027 3d cir when a debt lacks economic reality and is incurred solely to create an income_tax deduction it does not support an interest_deduction 364_f2d_734 2d cir affg 44_tc_284 we have already found that the note lacks economic_substance and is not genuine indebtedness we therefore conclude that corbin west is not entitled to interest deductions associated with the note tiil the fees capitalized into the property's basis corbin west paid cdc substantial fees related to the property these fees included the following an acquisition fee of dollar_figure a developer's fee of dollar_figure and a tax_credit guarantee fee of dollar_figure corbin west capitalized these fees into the basis of the property for purposes of computing depreciation_deductions and low-income_housing credits in the fpaa's respondent disallowed the inclusion of these various fees in the property's basis petitioner argues that these fees are properly includable in the interest deductions claimed by corbin west were for accrued interest on the note no interest was ever paid on the note during the years in issue the property's basis or in the alternative these fees are deductible expenses neither party disputes that these fees were actually paid_by corbin west to cdc under sec_1_263_a_-2 income_tax regs acquisition costs of property must be capitalized included as acquisition costs are expenditures that result in the taxpayer's acquisition of a capital_asset such as survey fees attorney's_fees for drafting documents and real_estate commissions 335_f2d_82 6th cir affg tcmemo_1963_ 23_bta_639 a acguisition fee and developer's fee corbin west capitalized dollar_figure as an acquisition fee and dollar_figure as a developer's fee into the property's basis petitioner presented two exhibits at trial detailing the services performed or to be performed by it for both of these fees the services included among other things the following arranging for an option to acquire the property evaluating zoning requirements and ensuring compliance arranging and evaluating an environmental report relating to the property and establishing guidelines for compliance with the low-income_housing tax_credits requirements we conclude that the acquisition fee and developer's fee were incident to corbin west's acquisition of the property and they must be considered part of the property's acquisition_cost we therefore conclude that corbin west is entitled to capitalize both the acquisition fee and developer's fee into its basis in the property b tax_credit guarantee fee corbin west also capitalized a tax_credit guarantee fee of dollar_figure into the basis of the property this fee was for cdc's guaranty that the property would be operated in a manner that would ensure corbin west's entitlement to a low-income_housing tax_credit for the property if corbin west failed to obtain such a credit in any year cdc guaranteed that it would advance corbin west an amount equal to the amount of any loss of credit petitioner has failed to demonstrate that this cost is associated with corbin west's acquisition of the property sec_1_263_a_-2 income_tax regs we therefore conclude that corbin west is not entitled to capitalize the tax_credit guarantee fee into its basis in the property petitioner alternatively argues that this fee is a deductible expense deductions are a matter of legislative grace and petitioner has the burden of showing that corbin west is entitled to any deduction claimed rule a 292_us_435 petitioner has failed to cite a code section or other authority that would permit a deduction for this cost therefore petitioner has failed to establish that corbin west is entitled to such a deduction iv no negative cash_flow guarantee fee corbin west paid cdc a fee that it labeled a no negative cash_flow guarantee fee in the amount of dollar_figure in exchange for this fee cdc agreed to make loans to corbin west in any amount up to dollar_figure to fund any operating deficits through date corbin west capitalized this fee and deducted amortization expense related to this fee during the years in issue in the fpaa's respondent disallowed the amortization expense deduction related to this fee petitioner provides no explanation for its treatment of this item and fails to cite any code section or other authority that would allow its capitalization and amortization of this fee rule a new colonial ice co v helvering supra we therefore conclude that corbin west is not entitled to any deductions associated with this fee to reflect the foregoing decision will be entered under rule
